Fletcher, J.
The paper, relied upon by the plaintiff, is *600not, of itself, a contract; there are no sufficient parties to the paper to make a contract; there is no promisee. If the paper had been shown to the plaintiff, and he had accepted it, and had become assignee and performed the services upon the strength of the paper, that might have formed a contract, upon which the plaintiff might, perhaps, maintain this action. But it does not appear that the plaintiff ever saw or heard of this paper, till after he accepted the office of assignee, and performed all the services of the office, for which he now claims compensation. So that it does not appear that he accepted the paper, or performed any services upon the strength of it, or in reliance upon it, or did any thing whatever to create a good consideration and make a contract between him and the defendant’s intestate ; and therefore no contract of the defendant’s intestate with the plaintiff is shown, upon which the plaintiff can recover. Exceptions overruled.